Citation Nr: 0739171	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-20 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than May 31, 
2002 for the award of a 70 percent disability evaluation for 
post traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 31, 
2002 for the award of a total disability evaluation based on 
individual (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and J.C.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2003 rating action of the Department 
of Veterans' Affairs (VA), Regional Office (RO).  The veteran 
testified before the undersigned Veterans Law Judge at a 
personal hearing at the RO in May 2007.  A transcript of this 
hearing has been associated with the claims folder.


FINDING OF FACT

The veteran filed his claim for service connection in 
February 1994 and requested an increased evaluation and TDIU 
on May 31, 2002.


CONCLUSIONS OF LAW

1.  Under governing law, the effective date of the award of a 
70 percent disability evaluation for PTSD is no earlier than 
May 31, 2002.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110(a) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.400 (2007).

2.  Under governing law, the effective date of the award of 
TDIU is no earlier than May 31, 2002.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107, 5110(a) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In June 2002 and February 2006, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing both 
entitlement to an increased evaluation and TDIU, as well as 
information concerning the effective date of these claims, or 
to provide a properly executed release so that VA could 
request the records for him.  The veteran was also 
specifically asked to provide to provide "any evidence in 
your possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  A May 2004 SOC provided him with 
yet an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and any deficiency in the timing of 
the notice was not prejudicial to him.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not alleged any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.  Despite 
this, the veteran was informed of the provisions of the 
Dingess decision in March 2006.


II.  Applicable laws and regulations, facts, and analysis

The veteran filed a claim for service connection for PTSD in 
June 1992; this claim was denied by a rating action issued in 
January 1993.  He was notified of this denial on February 4, 
1993.  After receipt of a notice of disagreement, an SOC was 
issued in May 1993.  On February 23, 1994, the RO received 
the veteran's request to reopen his claim for service 
connection for PTSD.  No action was taken on this claim and 
the veteran filed another claim that was received at the RO 
on April 9, 2001.  In March 2002, the RO granted service 
connection for PTSD, assigning it a 10 percent disability 
evaluation, effective April 9, 2001.  On May 31, 2002, the 
veteran requested that an increased evaluation be assigned to 
his PTSD and entitlement to TDIU.  A decision was issued on 
January 23, 2003 that awarded a 70 percent disability 
evaluation to the PTSD, as well as entitlement to TDIU, 
effective May 31, 2002.  A decision made on October 7, 2003 
noted that, because the RO had not addressed the February 
1994 claim to reopen, the veteran's claim for service 
connection for PTSD had been open and pending since that 
date.  As a consequence, service connection and a 10 percent 
disability evaluation were awarded effective February 23, 
1993 (despite the fact that the claim was date-stamped 
February 23, 1994).  The effective date of May 31, 2002 for 
the award of a 70 percent evaluation and TDIU was left 
undisturbed.  In December 2003, the veteran disagreed with 
the May 31, 2002 effective date assigned to the 70 percent 
evaluation and the TDIU.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  This could result in "staged ratings" 
based upon the facts found during the period in question.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

According to 38 C.F.R. § 3.400 (2007), except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

In a July 1992 VA social and industrial survey report and and 
report of psychiatric evaluation, the veteran described some 
symptoms of PTSD.  In the psychiatric examination he reported 
primary symptoms of depression.  The examiner noted a primary 
diagnosis of depression and remarked that PTSD symptoms were 
minimal.

The relevant evidence of record includes the report of a 
January 2002 VA examination of the veteran.  The mental 
status examination noted that he was causally dressed and 
well groomed.  He was fully oriented.  His responses to 
questions were adequate, showing a moderate fund of general 
knowledge.  Speech was somewhat monotonic and of lower than 
normal volume.  His expressed cognitions were simply 
organized, but were directed appropriately to topic showing 
no evidence of psychosis or delusional disorders.  His affect 
was restricted and somewhat flattened, but was, overall, 
relatively congruent to cognitions.  His mood was 
predominantly sad and hopeless.  Regarding his employment, he 
stated that he had worked as a logger from 1974 to 1996; 
however, he had sustained serious injuries to his neck, back, 
and legs in a 20 foot fall in 1986.  Since this injury, he 
had had only sporadic employment.  The examiner noted that 
the veteran had had mildly traumatizing stressors in service 
which had lead to a sleep disturbance and daily intrusive 
thoughts and recollections.  He also had some chronic pain 
since his fall that had significantly impacted his 
employment.  There was evidence of anhedonia, sadness, sleep 
disturbance, and fatigue.  There was no evidence of any 
psychoses or delusional disorders.  He avoided stimuli by 
engaging in mild social isolation.  He was diagnosed with 
depression due to his medical condition and PTSD.  A Global 
Assessment of Functioning (GAF) Score of 60 to 65 was 
assigned, and PTSD was noted to be of mild severity.

VA reexamined the veteran in November 2002.  He stated that 
he was being seen for treatment of his PTSD approximately 
three times a month over the last year.  He said that he 
could become angry at the wrong times and was always trying 
to contain his feelings.  He did not know how to react to 
situations; for example, he said that he did not care about 
those things that he should care about.  He reported frequent 
nightmares (about once a week).  In the nightmares, he would 
smell rotten and burning bodies; he would be trying to lift a 
body out of water, but was being submerged by the effort.  He 
was so preoccupied with his feelings and memories that he 
would sometimes forget to eat.  

The examiner noted that the veteran had sat silently in the 
waiting room prior to the examination.  Once in the office, 
he seemed extraordinarily uncomfortable, remaining basically 
silent.  He gave the appearance of someone who was not 
experiencing strong feelings and was not particularly or 
unusually attentive to his surroundings.  About 45 minutes 
into the interview, he began to open up more and began to 
speak in complete sentences.  He indicated that he had had 
started to talk more because he thought that the examiner was 
empathetic and he felt more comfortable.  His careful 
observance of the examiner suggested some symptoms of 
hypervigilance.  His hygiene was good and he was fully 
oriented.  At first, his affect was anxious and depressed, 
but this changed during the course of the interview.  He said 
that he was constantly involved with his internal memories 
and impulses that puzzled him.  He was afraid that he had 
done something wrong during the war.  He did not want to tell 
others of his internal struggles in the fear that others 
would think he was crazy.  There was no evidence of psychosis 
or delusions.  His abstract thinking, judgment and memory did 
not appear to be impaired.  There were no obsessional 
rituals.  He displayed no homicidal or suicidal ideation, 
although he indicated that he was not sure how much longer he 
could deal with his internal struggle.  He was very critical 
of himself because he could not control his daily intrusive 
thoughts.  He would get angry with himself and this feeling 
was often quite intense and excessive.  He had an absence of 
feelings for others, for which he felt guilt.  The Axis I 
diagnoses were PTSD and depression.  The examiner felt that 
the PTSD was chronic and severe.  He was assigned a GAF Score 
of 50.  

In March 2004, a social worker who had seen the veteran since 
April 24, 2001, contacted VA.  It was noted that the veteran 
had demonstrated intense, fully disabling symptoms at their 
first meeting.  He had worked hard in therapy but his 
symptoms had remained entrenched.  When first seen on April 
24, 2001, he had talked about his severe startle responses, 
having no friends or feelings about others, almost constant 
intrusive memories of bloated floating bodies, hitting and 
throwing objects in anger, and a lack of hope.  

In July 2004, correspondence was received from a private 
psychiatrist who had seen the veteran in 1991 and 1992.  
While noting that these records had been destroyed, he 
recalled that the veteran had described having PTSD-type 
symptoms as far back as 1968.  He also remembered that the 
veteran had been very unstable with recurring intrusive 
thoughts, an inability to sleep, social isolation, 
disorganization, dysphoria, and mistrust of medical people.

Prior to November 1996, the criteria for psychoneurotic 
disorders were as follows:

Neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not 
cause impairment of working ability.  [0 percent]

Emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment.  [30 percent]

Considerable impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
considerable industrial impairment.  [50 percent]

Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
severe industrial impairment.  [70 percent]

Attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual 
isolation in the community and there are totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities 
resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  [100 
percent]

38 C.F.R Part 4, Code 9411 (1995).

The rating criteria for evaluating psychoneurotic disorders 
were changed effective November 7, 1996.  The new rating 
criteria are as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9411 (2007).

A GAF Score of 21 to 30 denotes behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g, sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function is almost all areas 
(e.g., stays in bed all day; no job, home or friends).  A GAF 
Score of 31 to 40  denotes some impairment in reality testing 
or communication (e.g, speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF Score of 41 to 50 denotes serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF Score of 51 to 60 
denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF Score of 61 to 70 denotes some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, pg. 47 (4th ed., 
revised 1994) (Manual).  The GAF designation is based on a 
scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness," citing the Manual.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).

According to 38 C.F.R. § 4.16(a) (2007), total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

After a careful review of the evidence of record, it is found 
that entitlement to an effective date earlier than May 31, 
2002 for the award of a 70 percent evaluation for PTSD and 
for TDIU have not been established.  There is no evidence of 
record prior to the November 2002 VA examination that would 
suggest that his PTSD was more than 10 percent disabling.  
The evidence cited above suggests that prior to this, his 
PTSD symptoms were no more than mild in degree.  This 
conclusion is supported by the finding of minimal symptoms of 
PTSD on the 1992 VA examination, by objective description of 
his symptomatology as noted at the January 2002 VA 
examination, and by the GAF Score of 60 to 65, which connotes 
some mild to moderate symptoms.  The veteran then filed a 
request for a higher disability evaluation on May 31, 2002; 
in accordance with this request, another VA examination had 
been conducted in November 2002.  This clearly showed a 
worsening of his PTSD that, after a full description of his 
symptoms, was noted by the examiner to be severe in nature.  
This was supported by the GAF Score of 50, which suggests the 
presence of serious symptoms.  This examination also 
indicated that he was unemployable primarily by his PTSD 
symptoms.  Based upon this information, a 70 percent 
evaluation and TDIU were awarded, effective the date of his 
request for an increase, that is, May 31, 2002.  The 
objective evidence of record simply does not support a 
finding of entitlement to these benefits prior to May 31, 
2002.

The Board notes the March 2004 report from a social worker 
but there have been no records presented that show severe 
symptoms prior to May 21, 2002.  The statement was received 
after that date.  With regard to the issue of TDIU, the same 
social worker, in correspondence dated in March 2002 but made 
a part of the record in November 2003, disagreed with the 
characterization of the 1986 on-the-job accident in the 
January 2002 VA examination.  The social worker indicated 
that the accident resulted only in a cut on the leg and that 
the veteran returned to work after it.  The implication is 
that the accident had little impact on the veteran's 
employability.  However, the seriousness of the accident and 
its impact on employment as described in the 2002 VA 
examination is consistent with the history provided by the 
veteran in the July 1992 social and industrial survey.  The 
record prior to May 21, 2002 showed that the veteran's 
employability problems were due to the on-the-job injury and 
not to his PTSD.  Despite the reports from the private 
psychiatrist and the social worker, the record shows no 
recognizable or factually ascertainable date of an increase 
in PTSD symptomatology prior to May 21, 2002.

While the veteran's contentions have been carefully and 
sympathetically considered, these contentions are outweighed 
by the absence of evidence to support the claims.  Therefore, 
the preponderance of the evidence is against the veteran's 
claims, and the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an effective date earlier than May 31, 2002 
for the award of a 70 percent disability evaluation for post 
traumatic stress disorder (PTSD) is denied.

Entitlement to an effective date earlier than May 31, 2002 
for the award of a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


